DETAILED ACTION
	This office action is in response to the filed application 17/856,983 on July 2, 2022. 
	Claims 1-43 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 27, 2022 was were in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements were considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-6, 8-13, 15-18, 20-22, 24-27, 30-31, 33-35, 37-40 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-8, and 11 of U.S. Patent No. 11,416,359. Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the claims are broader but otherwise recite similar limitations.


Current application 17/856,983
Patent 11416359 (app 15934382)
Claim 1
Claim 1
Claim 2
Claim 2


Claim 4
Claim 1
Claim 5
Claim 5
Claim 6
Claim 6


Claim 8
Claim 7
Claim 9
Claim 8
Claim 10
Claim 6
Claim 11
Claim 1
Claim 12
Claim 1 & 4
Claim 13
Claim 2


Claim 15
Claim 1
Claim 16
Claim 5
Claim 17
Claim 1
Claim 18
Claim 2


Claim 20
Claim 1
Claim 21
Claim 5
Claim 22
Claim 6


Claim 24
Claim 7
Claim 25
Claim 8
Claim 26
Claim 6
Claim 27
Claim 1& 6




Claim 30
Claim 1
Claim 31
Claim 2


Claim 33
Claim 1
Claim 34
Claim 5
Claim 35
Claim 6


Claim 37
Claim 7
Claim 38
Claim 8
Claim 39
Claim 6
Claim 40
Claim 1&6




Claim 43
Claim 1

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niu et al. (US 2014/0071811). 

In regard to claim 1, Niu et al. teach a network device, applied to a hot standby system comprising: 
an active device (BNG1, fig. 4, pg. 96), and 
at least one standby device corresponding to the active device (serving BNG of the CPE is the BNG1, pg. 93, the backup BNG is the BNG3, fig. 4, pg. 96), wherein the at least one standby device comprises a first standby device and a second standby device, wherein the hot standby system comprises a load balancing relationship between the first standby device and the second standby device (the BNG allows the CPE to access the BNG, the BNG may further determine a backup BNG of the CPE group according to the access policy of the CPE group, pg. 36, it is noted that the load balancing relationship based on an interface used by the user to access the device is indefinite, examiner assumed the load balancing relationship is divided between the interface of the active device and the standby device for when the active device is faulty the standby takes over so that a user can access the device), a first active-standby relationship between the active device and the first standby device as to one or more first users, and a second active-standby relationship between the active device and the second standby device as to one or more second users (the serving BNG of the CPE determines a backup BNG of the CPE group according to the access policy and sends the access information of the CPE to the backup BNG, pg. 94, fig. 4, 402, it is noted that each CPE group would have different access policy and may therefore may have different backup BNG), and wherein the network device acts as the active device and comprises: 
a memory (the program may be stored in a computer readable storage medium, pg. 124) comprising instructions; and 
one or more processors in communication with the memory, wherein the one or more processors execute the instructions to: 
send first user information corresponding to the one or more first users (CPE1-CPEm, fig. 9, 91) to the first standby device, wherein the first user information is used by the first standby device to take over the one or more first users when the active device becomes faulty (the backup BNG stores the access information of the CPE sent by the serving BNG so as to provide an access service for the CPE according to the access information when the serving BNG is faulty, pg. 97, fig. 4, 403, selecting a BNG for serving a specified CPE is implemented based on a priority, pg. 56), and 
send second user information corresponding to the one or more second users (CPE1-CPEm, fig. 9, 91) to the second standby device, wherein the second user information is used by the second standby device to take over the one or more second users when the active device becomes faulty (the backup BNG stores the access information of the CPE sent by the serving BNG so as to provide an access service for the CPE according to the access information when the serving BNG is faulty, pg. 97, fig. 4, 403, selecting a BNG for serving a specified CPE is implemented based on a priority, pg. 56).  

In regard to claim 2, Niu et al. teach the network device of claim 1, wherein the active device comprises an active broadband network gateway (BNG), wherein the first standby device comprises a first standby BNQ and wherein the second standby device comprises a second standby BNG (serving BNG of the CPE is the BNG1, pg. 93, the backup BNG is the BNG3, fig. 4, pg. 96).

In regard to claim 3, Niu et al. teach the network device of claim 1, wherein the first user information comprises at least one of following information: a user identity (ID), a Media Access Control (MAC) address of a user, an Internet Protocol (IP) address of the user, physical location information of the user, an access protocol attribute of the user, session information, or traffic statistics (allocating an IP address from an address pool managed by the selected BNG, for a CPE accessing the BNG, pg. 59).  

In regard to claim 4, Niu et al. teach the network device of claim 1, wherein the load balancing relationship is divided based on an interface through which a user of the active device to access the active device, the one or more first users access the active device through a first interface of the active device, and the one or more second users access the active device through a second interface of the active device, and wherein the first interface is different from the second interface (the BNG allows the CPE to access the BNG, the BNG may further determine a backup BNG of the CPE group according to the access policy of the CPE group, pg. 36, it is noted that the load balancing relationship based on an interface used by the user to access the device is indefinite, examiner assumed the load balancing relationship is divided between the interface of the active device and the standby device for when the active device is faulty the standby takes over so that a user can access the device).   

In regard to claim 5, Niu et al. teach the network device of claim 1, wherein the one or more processors further execute the instructions to: 
send the first user information to a third standby device of the at least one standby device (the backup BNG is the BNG3, fig. 4, pg. 96), wherein the hot standby system comprises: 
a third active-standby relationship between the active device and the third standby device as to the one or more first users, and a first priority of the first standby device and a third priority of the third standby device, wherein the first priority indicates a priority level of taking over the one or more first users of the active device by the first standby device, and the third priority indicates a priority level of taking over the one or more first users of the active device by the third standby device, and wherein the third priority is lower than the first priority (during initialization of the BNG pool, it is supported to set a different access priority for each CPE group at each BNG in the BNG pool.   A value of an access priority may dynamically change according to the state of the BNG, pg. 58, table 2).

In regard to claim 6, Niu et al. teach the network device of claim 1, wherein the one or more processors further execute the instructions to: 
send the first user information and the second user information to a third standby device of the at least one standby device (the serving BNG of the CPE determines a backup BNG of the CPE group according to the access policy and sends the access information of the CPE to the backup BNG, pg. 94, fig. 4, 402, it is noted that each CPE group would have different access policy and may therefore may have different or same backup BNG), wherein the hot standby system further comprises: 
a third active-standby relationship between the active device and the third standby device as to the one or more first users and the one or more second users, a first priority of the first standby device, wherein the first priority indicates a priority level of taking over the one or more first users of the active device by the first standby device, a second priority of the second standby device, wherein the second priority indicates a priority level of taking over the one or more second users of the active device by the second standby device, and a third priority of the third standby device, wherein the third priority indicates a priority level of taking over the one or more first users or the one or more second users of the active device by the third standby device, and wherein the third priority is lower than the first priority and the second priority (during initialization of the BNG pool, it is supported to set a different access priority for each CPE group at each BNG in the BNG pool.   A value of an access priority may dynamically change according to the state of the BNG, pg. 58, table 2).

In regard to claim 7, Niu et al. teach the network device of claim 1, wherein the one or more processors further execute the instructions to: save the first user information and the second user information of the active device into the memory of the active device, wherein the memory of the active device is configured to store user information of the active device (when the first BNG in the BNG pool is faulty, one or more BNGs in the BNG pool update the address pool management policy and take over an address pool affected by the first BNG, pg. 37, it is noted that all BNG in the BNG pool shared the address pool management policy data space).

In regard to claim 8, Niu et al. teach the network device of claim 7, wherein the one or more processors further execute the instructions to: save the first user information into an external database shared with the at least one standby device (when the first BNG in the BNG pool is faulty, one or more BNGs in the BNG pool update the address pool management policy and take over an address pool affected by the first BNG, pg. 37, it is noted that all BNG in the BNG pool shared the address pool management policy data space).

In regard to claim 9, Niu et al. teach the network device of claim 7, wherein the one or more processors further execute the instructions to: save the first user information and the second user information into an external database shared with the at least one standby device (when the first BNG in the BNG pool is faulty, one or more BNGs in the BNG pool update the address pool management policy and take over an address pool affected by the first BNG, pg. 37, it is noted that all BNG in the BNG pool shared the address pool management policy data space).

In regard to claim 10, Niu et al. teach the network device of claim 1, wherein the one or more processors further execute the instructions to: send third user information to a fourth standby device of the at least one standby device (the serving BNG of the CPE determines a backup BNG of the CPE group according to the access policy and sends the access information of the CPE to the backup BNG, pg. 94, fig. 4, 402, it is noted that each CPE group would have different access policy and may therefore may have different or same backup BNG), wherein the hot standby system further comprises: a fourth active-standby relationship between the active device and the fourth standby device as to one or more third users, and wherein the third user information is used by the fourth standby device to take over the one or more third users when the active device becomes faulty (first takeover module configured to take over an address pool affected by the faulty BNG, pg. 138, second takeover module configured to take over a CPE group affected by the faulty BNG, pg. 141, a BNG in a BNG pool is enabled to provide an access service for a CPE according to an access policy, pg. 146, selecting a BNG for serving a specified CPE is implemented based on a priority, pg. 56, it is noted that each BNG backup for different CPE group may have different second priority backup BNG).

In regard to claim 11, Niu et al. teach the network device of claim 1, wherein the hot standby system further comprises a third active-standby relationship between another active device and a third standby device corresponding to the another active device as to one or more third users, wherein the network device further acts as the third standby device, the one or more processors further execute the instructions to: receive third user information corresponding to the one or more third users sent by the another active device; when detecting that the another active device becomes faulty, take over the one or more third users according to the third user information (first takeover module configured to take over an address pool affected by the faulty BNG, pg. 138, second takeover module configured to take over a CPE group affected by the faulty BNG, pg. 141, a BNG in a BNG pool is enabled to provide an access service for a CPE according to an access policy, pg. 146, selecting a BNG for serving a specified CPE is implemented based on a priority, pg. 56, it is noted that each BNG backup for different CPE group may have different second priority backup BNG).

In regard to claim 12, Niu et al. teach a network device, applied to a hot standby system comprising: 
an active device, and at least one standby device corresponding to the active device (serving BNG of the CPE is the BNG1, pg. 93, the backup BNG is the BNG3, fig. 4, pg. 96), wherein the at least one standby device comprises a first standby device and a second standby device (the BNG allows the CPE to access the BNG, the BNG may further determine a backup BNG of the CPE group according to the access policy of the CPE group, pg. 36, it is noted that the load balancing relationship based on an interface used by the user to access the device is indefinite, examiner assumed the load balancing relationship is divided between the interface of the active device and the standby device for when the active device is faulty the standby takes over so that a user can access the device), wherein the hot standby system comprises a load balancing relationship between the first standby device and the second standby device, a first active-standby relationship between the active device and the first standby device as to one or more first users, and a second active-standby relationship between the active device and the second standby device as to one or more second users (the serving BNG of the CPE determines a backup BNG of the CPE group according to the access policy and sends the access information of the CPE to the backup BNG, pg. 94, fig. 4, 402, it is noted that each CPE group would have different access policy and may therefore may have different backup BNG), and 
wherein the network device acts as the first standby device and comprises: 
a memory (the program may be stored in a computer readable storage medium, pg. 124) comprising instructions; and 
one or more processors in communicating with the memory, wherein the one or more processors execute the instructions to: 
receive first user information (CPE1-CPEm, fig. 9, 91) corresponding to the one or more first users sent by the active device; and 
when detecting that the active device becomes faulty, take over the one or more first users according to the first user information (the backup BNG stores the access information of the CPE sent by the serving BNG so as to provide an access service for the CPE according to the access information when the serving BNG is faulty, pg. 97, fig. 4, 403, selecting a BNG for serving a specified CPE is implemented based on a priority, pg. 56).  

In regard to claim 13, Niu et al. teach the network device of claim 12, wherein the active device comprises an active broadband network gateway (BNG), wherein the first standby device comprises a first standby BNQ and wherein the second standby device comprises a second standby BNG  (serving BNG of the CPE is the BNG1, pg. 93, the backup BNG is the BNG3, fig. 4, pg. 96).

In regard to claim 14, Niu et al. teach the network device of claim 12, wherein the first user information comprises at least one of following information: a user identity (ID), a Media Access Control (MAC) address of a user, an Internet Protocol (IP) address of the user, physical location information of the user, an access protocol attribute of the user, session information, or traffic statistics (allocating an IP address from an address pool managed by the selected BNG, for a CPE accessing the BNG, pg. 59).  

In regard to claim 15, Niu et al. teach the network device of claim 12, wherein the load balancing relationship is divided based on an interface through which a user of the active device to access the active device, the one or more first users access the active device through a first interface of the active device, and the one or more second users access the active device through a second interface of the active device, and wherein the first interface is different from the second interface (the BNG allows the CPE to access the BNG, the BNG may further determine a backup BNG of the CPE group according to the access policy of the CPE group, pg. 36, it is noted that the load balancing relationship based on an interface used by the user to access the device is indefinite, examiner assumed the load balancing relationship is divided between the interface of the active device and the standby device for when the active device is faulty the standby takes over so that a user can access the device).   

In regard to claim 16, Niu et al. teach the network device of claim 12, wherein the hot standby system further comprises a third active-standby relationship between another active device and a third standby device corresponding to the another active device as to one or more third users, wherein the network device further acts as the another active device, the one or more processors further execute the instructions to: 
send third user information (the backup BNG is the BNG3, fig. 4, pg. 96) corresponding to the one or more third users to the third standby device, wherein the third user information is used by the third standby device to take over the one or more third users when the another active device becomes faulty (during initialization of the BNG pool, it is supported to set a different access priority for each CPE group at each BNG in the BNG pool.   A value of an access priority may dynamically change according to the state of the BNG, pg. 58, table 2).

In regard to claim 17, Niu et al. teach a hot standby method comprising: 
sending, by an active device, first user information corresponding to one or more first users (CPE1-CPEm, fig. 9, 91) to a first standby device and second user information corresponding to one or more second users to a second standby device, wherein the active device belongs to a hot standby system (serving BNG of the CPE is the BNG1, pg. 93, the backup BNG is the BNG3, fig. 4, pg. 96) comprising: 
the active device, and at least one standby device corresponding to the active device, wherein the at least one standby device comprises the first standby device and the second standby device, wherein the hot standby system comprises a load balancing relationship between the first standby device and the second standby device, a first active-standby relationship between the active device and the first standby device as to the one or more first users (the BNG allows the CPE to access the BNG, the BNG may further determine a backup BNG of the CPE group according to the access policy of the CPE group, pg. 36, it is noted that the load balancing relationship based on an interface used by the user to access the device is indefinite, examiner assumed the load balancing relationship is divided between the interface of the active device and the standby device for when the active device is faulty the standby takes over so that a user can access the device), and a second active-standby relationship between the active device and the second standby device as to the one or more second users (the serving BNG of the CPE determines a backup BNG of the CPE group according to the access policy and sends the access information of the CPE to the backup BNG, pg. 94, fig. 4, 402, it is noted that each CPE group would have different access policy and may therefore may have different backup BNG); 
receiving, by the first standby device, the first user information; receiving, by the second standby device, the second user information; 
when detecting that the active device becomes faulty, taking over, by the first standby device, the one or more first users according to the first user information (the backup BNG stores the access information of the CPE sent by the serving BNG so as to provide an access service for the CPE according to the access information when the serving BNG is faulty, pg. 97, fig. 4, 403, selecting a BNG for serving a specified CPE is implemented based on a priority, pg. 56); and 
when detecting that the active device becomes faulty, taking over, by the second standby device, the one or more second users according to the second user information (the backup BNG stores the access information of the CPE sent by the serving BNG so as to provide an access service for the CPE according to the access information when the serving BNG is faulty, pg. 97, fig. 4, 403, selecting a BNG for serving a specified CPE is implemented based on a priority, pg. 56).  

In regard to claim 18, Niu et al. teach the method of claim 17, wherein the active device comprises an active broadband network gateway (BNG), wherein the first standby device comprises a first standby BNQ and wherein the second standby device comprises a second standby BNG (serving BNG of the CPE is the BNG1, pg. 93, the backup BNG is the BNG3, fig. 4, pg. 96).

In regard to claim 19, Niu et al. teach the method of claim 17, wherein the first user information comprises at least one of following information: a user identity (ID), a Media Access Control (MAC) address of a user, an Internet Protocol (IP) address of a user, physical location information of a user, an access protocol attribute of a user, session information, or traffic statistics (allocating an IP address from an address pool managed by the selected BNG, for a CPE accessing the BNG, pg. 59).  

In regard to claim 20, Niu et al. teach the method of claim 17, wherein the load balancing relationship is divided based on an interface through which a user of the active device to access the active device, the one or more first users access the active device through a first interface of the active device, and the one or more second users access the active device through a second interface of the active device, and wherein the first interface is different from the second interface (the BNG allows the CPE to access the BNG, the BNG may further determine a backup BNG of the CPE group according to the access policy of the CPE group, pg. 36, it is noted that the load balancing relationship based on an interface used by the user to access the device is indefinite, examiner assumed the load balancing relationship is divided between the interface of the active device and the standby device for when the active device is faulty the standby takes over so that a user can access the device).   

In regard to claim 21, Niu et al. teach the method of claim 17, further comprising: 
sending, by the active device, the first user information to a third standby device of the at least one standby device (the backup BNG is the BNG3, fig. 4, pg. 96), wherein the hot standby system further comprises: 
a third active-standby relationship between the active device and the third standby device as to the one or more first users, a first priority of the first standby device, wherein the first priority indicates a priority level of taking over the one or more first users of the active device by the first standby device, and a third priority of the third standby device, wherein the third priority indicates a priority level of taking over the one or more first users of the active device by the third standby device, and wherein the third priority is lower than the first priority (during initialization of the BNG pool, it is supported to set a different access priority for each CPE group at each BNG in the BNG pool.   A value of an access priority may dynamically change according to the state of the BNG, pg. 58, table 2).

In regard to claim 22, Niu et al. teach the method of claim 17, further comprising: 
sending, by the active device, the first user information and the second user information to a third standby device of the at least one standby device (the serving BNG of the CPE determines a backup BNG of the CPE group according to the access policy and sends the access information of the CPE to the backup BNG, pg. 94, fig. 4, 402, it is noted that each CPE group would have different access policy and may therefore may have different or same backup BNG), wherein hot standby system further comprises: 
a third active-standby relationship between the active device and the third standby device as to the one or more first users and the one or more second users, a first priority of the first standby device, wherein the first priority indicates a priority level of taking over the one or more first users of the active device by the first standby device, a second priority of the second standby device, the second priority indicates a priority level of taking over the one or more second users of the active device by the second standby device, and a third priority of the third standby device, wherein the third priority indicates a priority level of taking over the one or more first users or the one or more second users of the active device by the third standby device, and wherein the third priority is lower than the first priority and the second priority (during initialization of the BNG pool, it is supported to set a different access priority for each CPE group at each BNG in the BNG pool.   A value of an access priority may dynamically change according to the state of the BNG, pg. 58, table 2).

In regard to claim 23, Niu et al. teach the method of claim 17, further comprising: saving, by the active device, the first user information and the second user information of the active device into the memory of the active device, wherein the memory of the active device is configured to store user information of the active device (when the first BNG in the BNG pool is faulty, one or more BNGs in the BNG pool update the address pool management policy and take over an address pool affected by the first BNG, pg. 37, it is noted that all BNG in the BNG pool shared the address pool management policy data space).

In regard to claim 24, Niu et al. teach the method of claim 23, further comprising: saving, by the active device, the first user information into an external database shared with the at least one standby device (when the first BNG in the BNG pool is faulty, one or more BNGs in the BNG pool update the address pool management policy and take over an address pool affected by the first BNG, pg. 37, it is noted that all BNG in the BNG pool shared the address pool management policy data space).
In regard to claim 25, Niu et al. teach the method of claim 23, further comprising: saving, by the active device, the first user information and the second user information into an external database shared with the at least one standby device (when the first BNG in the BNG pool is faulty, one or more BNGs in the BNG pool update the address pool management policy and take over an address pool affected by the first BNG, pg. 37, it is noted that all BNG in the BNG pool shared the address pool management policy data space).

In regard to claim 26, Niu et al. teach the method of claim 17, further comprising: 
sending, by the active device, third user information to a fourth standby device of the at least one standby device (the serving BNG of the CPE determines a backup BNG of the CPE group according to the access policy and sends the access information of the CPE to the backup BNG, pg. 94, fig. 4, 402, it is noted that each CPE group would have different access policy and may therefore may have different or same backup BNG), 
wherein the hot standby system further comprises: a fourth active-standby relationship between the active device and the fourth standby device as to one or more third users, and wherein the third user information is used by the fourth standby device to take over the one or more third users when the active device becomes faulty (first takeover module configured to take over an address pool affected by the faulty BNG, pg. 138, second takeover module configured to take over a CPE group affected by the faulty BNG, pg. 141, a BNG in a BNG pool is enabled to provide an access service for a CPE according to an access policy, pg. 146, selecting a BNG for serving a specified CPE is implemented based on a priority, pg. 56, it is noted that each BNG backup for different CPE group may have different second priority backup BNG).


In regard to claim 27, Niu et al. teach the method of claim 17, wherein the hot standby system further comprises: 
a third active-standby relationship between another active device and a third standby device corresponding to the another active device as to one or more third users, wherein the first standby device further acts as the another active device, the method further comprises: sending, by the another active, third user information corresponding to the one or more third users to the third standby device (the serving BNG of the CPE determines a backup BNG of the CPE group according to the access policy and sends the access information of the CPE to the backup BNG, pg. 94, fig. 4, 402, it is noted that each CPE group would have different access policy and may therefore may have different or same backup BNG); 
receiving, by the third standby device, the third user information; when detecting that the another active device becomes faulty, taking over, by the third standby device, the one or more third users according to the third user information (first takeover module configured to take over an address pool affected by the faulty BNG, pg. 138, second takeover module configured to take over a CPE group affected by the faulty BNG, pg. 141, a BNG in a BNG pool is enabled to provide an access service for a CPE according to an access policy, pg. 146, selecting a BNG for serving a specified CPE is implemented based on a priority, pg. 56, it is noted that each BNG backup for different CPE group may have different second priority backup BNG).

In regard to claim 28, Niu et al. teach the method of claim 27, wherein the second standby device further acts as the third standby device  (the serving BNG of the CPE determines a backup BNG of the CPE group according to the access policy and sends the access information of the CPE to the backup BNG, pg. 94, fig. 4, 402, it is noted that each CPE group would have different access policy and may therefore may have different or same backup BNG).  

In regard to claim 29, Niu et al. teach the method of claim 27, wherein the active device further acts as the third standby device  (the serving BNG of the CPE determines a backup BNG of the CPE group according to the access policy and sends the access information of the CPE to the backup BNG, pg. 94, fig. 4, 402, it is noted that each CPE group would have different access policy and may therefore may have different or same backup BNG).  

In regard to claim 30, Niu et al. teach a hot standby system, comprising: 
an active device and at least one standby device corresponding to the active device (serving BNG of the CPE is the BNG1, pg. 93, the backup BNG is the BNG3, fig. 4, pg. 96), wherein the at least one standby device comprises a first standby device and a second standby device (the BNG allows the CPE to access the BNG, the BNG may further determine a backup BNG of the CPE group according to the access policy of the CPE group, pg. 36, it is noted that the load balancing relationship based on an interface used by the user to access the device is indefinite, examiner assumed the load balancing relationship is divided between the interface of the active device and the standby device for when the active device is faulty the standby takes over so that a user can access the device); 
wherein the active device is configured to: send first user information corresponding to one or more first users (CPE1-CPEm, fig. 9, 91) to the first standby device, and send second user information corresponding to one or more second users (CPE1-CPEm, fig. 9, 91) to the second standby device, wherein the hot standby system comprises a load balancing relationship between the first standby device and the second standby device (the BNG allows the CPE to access the BNG, the BNG may further determine a backup BNG of the CPE group according to the access policy of the CPE group, pg. 36, it is noted that the load balancing relationship based on an interface used by the user to access the device is indefinite, examiner assumed the load balancing relationship is divided between the interface of the active device and the standby device for when the active device is faulty the standby takes over so that a user can access the device), a first active-standby relationship between the active device and the first standby device as to the one or more first users, and a second active-standby relationship between the active device and the second standby device as to the one or more second users (the serving BNG of the CPE determines a backup BNG of the CPE group according to the access policy and sends the access information of the CPE to the backup BNG, pg. 94, fig. 4, 402, it is noted that each CPE group would have different access policy and may therefore may have different backup BNG); 
wherein the first standby device is configured to: receive the first user information; when detecting that the active device becomes faulty, take over the one or more first users according to the first user information (the backup BNG stores the access information of the CPE sent by the serving BNG so as to provide an access service for the CPE according to the access information when the serving BNG is faulty, pg. 97, fig. 4, 403, selecting a BNG for serving a specified CPE is implemented based on a priority, pg. 56); 
wherein the second standby device is configured to: receive the second user information; when detecting that the active device becomes faulty, take over the one or more second users according to the second user information (the backup BNG stores the access information of the CPE sent by the serving BNG so as to provide an access service for the CPE according to the access information when the serving BNG is faulty, pg. 97, fig. 4, 403, selecting a BNG for serving a specified CPE is implemented based on a priority, pg. 56),.  

In regard to claim 31, Niu et al. teach the hot standby system of claim 30, wherein the active device comprises an active broadband network gateway (BNG), wherein the first standby device comprises a first standby BNG, and wherein the second standby device comprises a second standby BNG (serving BNG of the CPE is the BNG1, pg. 93, the backup BNG is the BNG3, fig. 4, pg. 96).

In regard to claim 32, Niu et al. teach the hot standby system of claim 30, wherein the first user information comprises at least one of following information: a user identity (ID), a Media Access Control (MAC) address of a user, an Internet Protocol (IP) address of the user, physical location information of the user, an access protocol attribute of the user, session information, or traffic statistics (allocating an IP address from an address pool managed by the selected BNG, for a CPE accessing the BNG, pg. 59).  

In regard to claim 33, Niu et al. teach the hot standby system of claim 23, wherein the load balancing relationship is divided based on an interface through which a user of the active device to access the active device, the one or more first users access the active device through a first interface of the active device, and the one or more second users access the active device through a second interface of the active device, and wherein the first interface is different from the second interface (the BNG allows the CPE to access the BNG, the BNG may further determine a backup BNG of the CPE group according to the access policy of the CPE group, pg. 36, it is noted that the load balancing relationship based on an interface used by the user to access the device is indefinite, examiner assumed the load balancing relationship is divided between the interface of the active device and the standby device for when the active device is faulty the standby takes over so that a user can access the device).   

In regard to claim 34, Niu et al. teach the hot standby system of claim 30, wherein the active device is further configured to: 
send the first user information to a third standby device of the at least one standby device (the backup BNG is the BNG3, fig. 4, pg. 96), wherein the hot standby system further comprises: a third active-standby relationship between the active device and the third standby device as to the one or more first users, a first priority of the first standby device, wherein the first priority indicates a priority level of taking over the one or more first users of the active device by the first standby device, and a third priority of the third standby device, wherein the third priority indicates a priority level of taking over the one or more first users of the active device by the third standby device, and wherein the third priority is lower than the first priority (during initialization of the BNG pool, it is supported to set a different access priority for each CPE group at each BNG in the BNG pool.   A value of an access priority may dynamically change according to the state of the BNG, pg. 58, table 2).

In regard to claim 35, Niu et al. teach the hot standby system of claim 30, wherein the active device is further configured to: 
send the first user information and the second user information to a third standby device of the at least one standby device (the serving BNG of the CPE determines a backup BNG of the CPE group according to the access policy and sends the access information of the CPE to the backup BNG, pg. 94, fig. 4, 402, it is noted that each CPE group would have different access policy and may therefore may have different or same backup BNG), wherein hot standby system further comprises: 
a third active-standby relationship between the active device and the third standby device as to the one or more first users and the one or more second users, a first priority of the first standby device, wherein the first priority indicates a priority level of taking over the one or more first users of the active device by the first standby device, a second priority of the second standby device, the second priority indicates a priority level of taking over the one or more second users of the active device by the second standby device, and a third priority of the third standby device, wherein the third priority indicates a priority level of taking over the one or more first users or the one or more second users of the active device by the third standby device, and wherein the third priority is lower than the first priority and the second priority (during initialization of the BNG pool, it is supported to set a different access priority for each CPE group at each BNG in the BNG pool.   A value of an access priority may dynamically change according to the state of the BNG, pg. 58, table 2).

In regard to claim 36, Niu et al. teach the hot standby system of claim 30, wherein the active device is further configured to: save the first user information and the second user information of the active device into the memory of the active device, wherein the memory of the active device is configured to store user information of the active device (when the first BNG in the BNG pool is faulty, one or more BNGs in the BNG pool update the address pool management policy and take over an address pool affected by the first BNG, pg. 37, it is noted that all BNG in the BNG pool shared the address pool management policy data space).

In regard to claim 37, Niu et al. teach the hot standby system of claim 36, wherein the active device is further configured to: save the first user information into an external database shared with the at least one standby device (when the first BNG in the BNG pool is faulty, one or more BNGs in the BNG pool update the address pool management policy and take over an address pool affected by the first BNG, pg. 37, it is noted that all BNG in the BNG pool shared the address pool management policy data space).

In regard to claim 38, Niu et al. teach the hot standby system of claim 36, wherein the active device is further configured to: save the first user information and the second user information into an external database shared with the at least one standby device (when the first BNG in the BNG pool is faulty, one or more BNGs in the BNG pool update the address pool management policy and take over an address pool affected by the first BNG, pg. 37, it is noted that all BNG in the BNG pool shared the address pool management policy data space).

In regard to claim 39, Niu et al. teach the hot standby system of claim 30, wherein the active device is further configured to: send third user information to a fourth standby device of the at least one standby device (the serving BNG of the CPE determines a backup BNG of the CPE group according to the access policy and sends the access information of the CPE to the backup BNG, pg. 94, fig. 4, 402, it is noted that each CPE group would have different access policy and may therefore may have different or same backup BNG), wherein the hot standby system comprises further comprises: a fourth active-standby relationship between the active device and the fourth standby device as to one or more third users, and wherein the third user information is used by the fourth standby device to take over the one or more third users when the active device becomes faulty  (first takeover module configured to take over an address pool affected by the faulty BNG, pg. 138, second takeover module configured to take over a CPE group affected by the faulty BNG, pg. 141, a BNG in a BNG pool is enabled to provide an access service for a CPE according to an access policy, pg. 146, selecting a BNG for serving a specified CPE is implemented based on a priority, pg. 56, it is noted that each BNG backup for different CPE group may have different second priority backup BNG).

In regard to claim 40, Niu et al. teach the hot standby system of claim 30, further comprising a third active-standby relationship between another active device and a third standby device corresponding to the another active device as to one or more third users, wherein the first standby device further acts as the another active device, wherein the another active device is further configured to: send third user information corresponding to the one or more third users to the third standby device; wherein the third standby device is further configured to: receive the third user information; when detecting that the another active device becomes faulty, take over the one or more third users according to the third user information (first takeover module configured to take over an address pool affected by the faulty BNG, pg. 138, second takeover module configured to take over a CPE group affected by the faulty BNG, pg. 141, a BNG in a BNG pool is enabled to provide an access service for a CPE according to an access policy, pg. 146, selecting a BNG for serving a specified CPE is implemented based on a priority, pg. 56, it is noted that each BNG backup for different CPE group may have different second priority backup BNG).

In regard to claim 41, Niu et al. teach the hot standby system of claim 40, wherein the second standby device further acts as the third standby device  (the serving BNG of the CPE determines a backup BNG of the CPE group according to the access policy and sends the access information of the CPE to the backup BNG, pg. 94, fig. 4, 402, it is noted that each CPE group would have different access policy and may therefore may have different or same backup BNG).  

In regard to claim 42, Niu et al. teach the hot standby system of claim 40, wherein the active device further acts as the third standby device  (the serving BNG of the CPE determines a backup BNG of the CPE group according to the access policy and sends the access information of the CPE to the backup BNG, pg. 94, fig. 4, 402, it is noted that each CPE group would have different access policy and may therefore may have different or same backup BNG).  

In regard to claim 43, Niu et al. teach a non-transitory computer-readable medium having instructions stored therein, which when executed by a processor, cause the processor to: 
send first user information corresponding to one or more first users (CPE1-CPEm, fig. 9, 91)  to a first standby device and send second user information corresponding to one or more second users (CPE1-CPEm, fig. 9, 91) to a second standby device, wherein the hot standby system comprises: 
the active device, and at least one standby device corresponding to the active device (serving BNG of the CPE is the BNG1, pg. 93, the backup BNG is the BNG3, fig. 4, pg. 96), wherein the at least one standby device comprises the first standby device and the second standby device, wherein the hot standby system comprises a load balancing relationship between the first standby device and the second standby device (the BNG allows the CPE to access the BNG, the BNG may further determine a backup BNG of the CPE group according to the access policy of the CPE group, pg. 36, it is noted that the load balancing relationship based on an interface used by the user to access the device is indefinite, examiner assumed the load balancing relationship is divided between the interface of the active device and the standby device for when the active device is faulty the standby takes over so that a user can access the device), a first active-standby relationship between the active device and the first standby device as to the one or more first users, and a second active-standby relationship between the active device and the second standby device as to the one or more second users (the serving BNG of the CPE determines a backup BNG of the CPE group according to the access policy and sends the access information of the CPE to the backup BNG, pg. 94, fig. 4, 402, it is noted that each CPE group would have different access policy and may therefore may have different backup BNG); 
wherein the first user information is used by the first standby device to take over the one or more first users when the active device becomes faulty, and wherein the second user information is used by the second standby device to take over the one or more second users when the active device becomes faulty (the backup BNG stores the access information of the CPE sent by the serving BNG so as to provide an access service for the CPE according to the access information when the serving BNG is faulty, pg. 97, fig. 4, 403, selecting a BNG for serving a specified CPE is implemented based on a priority, pg. 56).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Haddad et al. (US 2014/0325161) BNG and node failure 
Zheng et al. (US 2014/0233387) BNG and load balancing
Baba et al. (US 2008/0263390) cluster failover
Allan et al. (US 2009/0073998) aggregation network (BNG)
Fan et al. (US 9749320) backup of BNG devices

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        HYPERLINK "mailto:Loan.truong@uspto.gov" Loan.truong@uspto.gov